Name: Commission Regulation (EEC) No 2385/88 of 29 July 1988 specifying the extent to which applications lodged in July 1988 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/67 COMMISSION REGULATION (EEC) No 2385/88 of 29 July 1988 specifying the extent to which applications lodged in July 1988 for import licences in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 13 (4) (a) thereof, Whereas Commission Regulation (EEC) No 1816/88 (3) fixed the quantity of young male bovine animals which may be imported on special terms during the third quarter of 1988 ; whereas, having regard to the applica ­ tions for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below, (bb) by other applicants shall be reduced by 97,333 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 97,106 % ; (bb) by other applicants shall be reduced by 98,898 % . 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per. capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organizations shall be reduced by 81,818 % ; (bb) by other applicants shall be reduced by 0,000 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organizations shall be reduced by 83,018 % ; (bb) by other applicants shall be reduced by 80,392 % . HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fat ­ tening in respect of which applications were lodged between 1 and 11 July 1988 shall be issued as follows : 1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers of their organizations shall be reduced by 96,901 % ; Article 2 This Regulation shall enter into force on 30 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. 0 OJ No L 198 , 26 . 7 . 1988 . (3) OJ No L 162, 29. 6 . 1988 , p. 16.